DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrick (U.S. PG Pub # 20030001343).

Regarding claim 1, Andrick discloses a seal structure for a fluid pressure device (fig 1 same as fig 8), the seal structure (D) for sealing between a first member (C) and a second member (B) relatively displaced in the fluid pressure device (fig 1), the seal structure comprising: a ring-shaped mounting groove disposed in the first member (D in the groove of C); and a ring- shaped packing unit housed in the mounting groove 
Regarding claim 2, Andrick discloses the seal structure, wherein an angle of the first side surface to a plane perpendicular to the axis and an angle of the second side surface thereto are equal (equal inclines/angles of side surfaces of 510).
Regarding claim 4, Andrick discloses the seal structure, wherein the first side surface and the second side surface of the packing unit have a plurality of annular grooves for keeping a lubricant (grooves 541, 543, 545, 547, Para 0064), the annular grooves are concentric about the axis (541, 543, 545, 547 are concentric), the 
Regarding claim 9, Andrick discloses the seal structure, wherein the fluid pressure device is a fluid pressure cylinder (abstract), the first member is a piston housed in a cylinder cavity such that the piston is freely slidable, and the second member is a cylinder housing having the cylinder cavity (C slides in B, fig 1).
Regarding claim 10, Andrick discloses the seal structure, wherein the fluid pressure device is a spool valve, the first member is a spool housed in a valve cavity such that the spool is freely slidable, and the second member is a valve housing having the valve cavity (intended use limitation, first member can be a spool and second member can be a valve housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andrick alone.

Regarding claim 3, Andrick discloses the seal structure.
Andrick does not disclose wherein the thickness in the sliding section of the packing unit is 1.2 to 1.5 times the thickness in the mounting section, and a width of the packing unit in a radius direction thereof is three to five times the thickness in the sliding section.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness and width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide more lubricant between the sliding surfaces, to provide a thicker base with stability and a thinner portion for flexibility of the packing .   

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andrick in view of FOR (JP 57-94760).
Regarding claim 5, Andrick discloses the seal structure.
Andrick does not disclose wherein a cross-sectional shape of each of the annular grooves is an arc and is a minor arc, the arcs of all the annular grooves have the same radius of curvature, and all the annular grooves have the same depth.
However, FOR teaches wherein a cross-sectional shape of each of the annular grooves is an arc and is a minor arc (groves between 3a, 3b, 3c, as seen in fig 4 below), the arcs of all the annular grooves have the same radius of curvature, and all the annular grooves have the same depth (grooves have same radius and depth as seen in fig 4 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the grooves of Andrick to have arc shape as in FOR to provide uniform lubrication sliding between the gasket and the sliding surfaces.

    PNG
    media_image1.png
    896
    723
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Andrick and FOR discloses the seal structure wherein a distance between centers of curvature of the neighboring annular grooves, a distance from the end surface of the mounting section to the center of curvature of the annular groove nearest the mounting section, and a distance from the end surface of the sliding section to the center of curvature of the annular groove nearest the sliding section are equal (distances of grooves are equal from the mounting section and the sliding section).
Andrick does not disclose wherein the plurality of annular grooves in each of the first side surface and the second side surface of the packing unit comprise three annular grooves evenly spaced.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for number of grooves limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide more lubricant between the sliding surfaces.   
Regarding claim 7, Andrick discloses the seal structure.
Andrick does not disclose wherein the first side surface and the second side surface of the packing unit have a plurality of recessed grooves extending along the radius direction of the packing unit, arranged at equiangular intervals around the axis, starting at the end surface of the sliding section, and ending at a location of the annular 
However, FOR teaches wherein the first side surface and the second side surface of the packing unit have a plurality of recessed grooves extending along the radius direction of the packing unit (3d, 3d, 3d, 3d radially on the both side surfaces of 3 as seen in figs 9 and 10 below), arranged at equiangular intervals around the axis (3d are equiangular intervals, fig 9), starting at the end surface of the sliding section, and ending at a location of the annular groove nearest the mounting section (3d, fig 10), and the plurality of recessed grooves in the first side surface and the plurality of recessed grooves in the second side surface are in locations displaced from each other by 1/2 pitch in a circumferential direction thereof (3d are displaced form each other by ½ pitch, fig 9).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the recessed grooves of FOR on the side surfaces of the seal ring of FOR to provide communication among the grooves of the seal ring and provide uniform lubrication sliding between the gasket and the sliding surfaces around the circumference of the seal ring.

Regarding claim 8, the combination of Andrick and FOR discloses the seal structure, wherein the recessed grooves and the annular grooves have the same depth (For grooves between 3a, 3b, 3c and recessed grooves 3d have same depth).

    PNG
    media_image2.png
    649
    723
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675